DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al (US 2013/0203509).
Regarding claim 1: Reed et al discloses a method comprising: receiving from a first electronic device, a first signal indicating that a first user of said first electronic device requests assistance to pass a particular level in a game; transmitting to a second electronic device, a second signal indicating an assistance request addressed to a second user of said second electronic device, requesting to pass said particular level in said game as temporary assistance to said first user; enabling said second electronic device to interact directly with said particular level in said game, on said second electronic device; if said second user successfully passed said particular level in said game on said second electronic device, then: receiving a third signal from said second electronic device, indicating that said second user successfully passed said particular level in said game via said second electronic device, and in response to said third 

Regarding claim 2: Reed et al discloses wherein receiving the first signal further comprises: receiving from said first user an indication of a particular second user that said first user selects for fulfillment of said assistance request; wherein transmitting the second signal comprises: transmitting said second signal to said particular second user that said first user selected (see paragraph [0051], showing receiving notification). 

Regarding claim 3: Reed et al discloses wherein enabling said second electronic device to interact directly with said particular level in said game comprises: enabling said second electronic device to interact directly with said particular level in said game for only a pre-defined number of attempts (see paragraph [0051]). 

Regarding claim 4: Reed et al discloses wherein enabling said second electronic device to interact directly with said particular level in said game comprises: enabling said second electronic device to interact directly with said particular level in said game for only a pre-defined time-period (see paragraph [0051]). 

Regarding claim 5: Reed et al discloses wherein enabling said second electronic device to interact directly with said particular level in said game comprises: causing said second electronic device to temporarily run, without permanent installation, only a program code portion that corresponds to said particular level of said game and not to other levels of said game (see paragraphs [0051] and [0090]). 

Regarding claim 6: Reed et al discloses wherein enabling said second electronic device to interact directly with said particular level in said game comprises: causing said second electronic device to install 

Regarding claim 7: Reed et al discloses wherein receiving the first signal further comprises: receiving from said first user an indication of a group of contacts that are candidates to act as said second user; publishing to said group of contacts a request to act as said second user; selecting from said group of contacts the first candidate that responded positively to said request, to act as said second user; wherein said enabling comprises: enabling to the electronic device of said first candidate, to interact directly with said particular level in said game (see paragraph [0051]).

Regarding claim 8: Reed et al discloses wherein receiving the first signal further comprises: receiving from said first user a message indicating a price that said first user offers for another user to pass said level on behalf of said first user; publishing to a group of users of electronic devices, a proposal to pass said level on behalf of said first user, together with an indication of the price offered by said first user for such passing of said level within a pre-defined time-period; selecting from said group of users the first candidate that responded positively to said request, to act as said second user; wherein said enabling comprises: enabling to the electronic device of said first candidate, to interact directly with said particular level in said game, for said pre-defined time-period (see paragraph [0051]).

Regarding claim 9: Reed et al discloses wherein receiving the first signal further comprises: receiving from said first user a message indicating a maximum price that said first user offers for another user to pass said level on behalf of said first user; performing a time-limited electronic reverse auction among a group of users of electronic devices, wherein each user proposes a price for passing said level on behalf of said first user, and automatically selecting a lowest bidder in said reverse auction to pass said level on behalf of said first user; enabling to an electronic device of said lowest bidder, to interact directly with said particular level in said game (see paragraph [0051]).


	Regarding claim 11: Reed et al discloses further comprising: determining that said second electronic device currently lacks an already-installed version of said game; causing said second electronic device to install a reduced-size version of said game, which comprises said particular level of said game and which excludes other levels of said game (see paragraph [0051]).

	Regarding claim 12: Reed et al discloses further comprising: determining that said second electronic device currently lacks an already-installed version of said game; causing said second electronic device to run, within a browser and in an installation-free process, a reduced-size version of said game, which comprises said level of said game and which excludes other levels of said game (see paragraphs [0001], [0051]).

	Regarding claim 13: Reed et al discloses further comprising: determining that said second electronic device already comprises an installed version of said game; determining that said second user of said second electronic device, had already passed said particular level prior to a time in which said first signal was generated; causing said second electronic device to enable a repeated interaction of said second user, on said second electronic device, with said particular level of said game, even though said second user had already passed said particular level on said second electronic device, to enable said second user to pass said particular level again on said second electronic device on behalf of said first user (see paragraphs [0001] and [0051]). 



	Regarding claim 15: Reed et al discloses further comprising: during said enabling of said second electronic device to interact directly with said particular level in said game, capturing a video of said second electronic device interacting directly with said particular level in said game; subsequently, upon completion of said interacting, making said video accessible for watching on said first electronic device (see paragraphs [0001] and [0051]).

	Regarding claim 16: Reed et al discloses further comprising: during said enabling of said second electronic device to interact directly with said particular level in said game, generating a live-stream of said second electronic device interacting directly with said particular level in said game, and making said live-stream accessible for watching on said first electronic device (see abstract; paragraphs [0001] and [0051]).

	Regarding claim 17: Reed et al discloses further comprising: collecting from said first user a monetary fee for requesting another user to pass said particular level on his behalf (see paragraph [0051]).

	Regarding claim 18: Reed et al discloses further comprising: collecting from said first user a monetary fee for requesting another user to pass said particular level on his behalf, wherein said 

Regarding claim 19: Reed et al discloses further comprising: collecting from said first user a monetary fee for requesting another user to pass said particular level on his behalf; providing a portion of said monetary fee, to a particular assisting user that passed said particular level in said game on behalf of said first user within a pre-defined time-period (see paragraph [0051]).

Regarding claim 20: Reed et al discloses wherein said first electronic device comprises a device selected from the group consisting of: a smartphone, a tablet, a portable gaming device, a non-portable gaming device, a laptop computer, a desktop computer; wherein said second electronic device comprises a device selected from the group consisting of: a smartphone, a tablet, a portable gaming device, a non-portable gaming device, a laptop computer, a desktop computer (see abstract; paragraphs [0001] and [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715